Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-19-00876-CV

                         VIP FLOORING, LLC and Philip Vipond,
                                    Appellants

                                              v.

                                      Curtis WALKER,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 19-159
                         Honorable Kirsten Cohoon, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of this appeal assessed against appellants VIP Flooring, LLC and Philip Vipond.

       SIGNED April 29, 2020.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice